Name: Council Regulation (EC) NoÃ 1217/2008 of 8Ã December 2008 amending Annex I to Regulation (EC) NoÃ 1528/2007 in order to add the Republic of Zambia to the list of regions or states which have concluded negotiations
 Type: Regulation
 Subject Matter: European construction;  executive power and public service;  trade;  tariff policy;  international affairs;  Africa;  international trade
 Date Published: nan

 9.12.2008 EN Official Journal of the European Union L 330/1 COUNCIL REGULATION (EC) No 1217/2008 of 8 December 2008 amending Annex I to Regulation (EC) No 1528/2007 in order to add the Republic of Zambia to the list of regions or states which have concluded negotiations THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof, Having regard to the proposal from the Commission, Whereas: (1) On 28 November 2007, the Community concluded negotiations on an interim agreement establishing a framework for an Economic Partnership Agreement (hereinafter referred to as the interim EPA) with Seychelles, Zambia and Zimbabwe. (2) Since the Community and Zambia did not, when negotiations on the interim EPA were concluded on 28 November 2007, agree on a Zambian market access offer, the inclusion of Zambia in Annex I to Council Regulation (EC) No 1528/2007 of 20 December 2007 applying the arrangements for products originating in certain states which are part of the African, Caribbean and Pacific (ACP) Group of States provided for in agreements establishing, or leading to the establishment of, Economic Partnership Agreements (1) was not possible. (3) The Community and Zambia concluded negotiations on a Zambian market access offer on 30 September 2008. (4) Consequently, in the light of Article 2(2) of Regulation (EC) No 1528/2007, Annex I should be amended to include Zambia. (5) In order to accommodate the addition of Zambia to the scope of application of Regulation (EC) No 1528/2007, Commission Regulation (EC) No 950/2006 of 28 June 2006 laying down detailed rules of application for the 2006/07, 2007/08 and 2008/09 marketing years for the import and refining of sugar products under certain tariff quotas and preferential agreements (2), is to be amended, in due course, by the Commission and with effect from the date of entry into force of this Regulation, HAS ADOPTED THIS REGULATION: Article 1 In Annex I to Council Regulation (EC) No 1528/2007, the term the Republic of Zambia shall be inserted between the entries the Republic of Uganda and the Republic of Zimbabwe. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 December 2008. For the Council The President B. KOUCHNER (1) OJ L 348, 31.12.2007, p. 1. (2) OJ L 178, 1.7.2006, p. 1.